DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Preliminary Amendment filed on 12/09/20.  Accordingly, claims 21-26 are currently pending; and claims 1-20 are canceled.

Claim Objections


Claims 21 and 24 objected to because of the following informalities:  The claims contain a spelling error where "Estabulishment" should be spelled "Establishment".  Appropriate correction is required. Claims 22, 23, 25, and 26, as dependent upon the above claims, are also objected to.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (2019/0037636).
	-Regarding claim 21, Kim et al teaches a User Equipment (UE) (“UE 100”, [0192]), the UE (see figure 16) comprising: 
transmission and reception circuitry (110) operating transmission and reception of the UE ; and a controller (120) controlling operations of the UE, (see [0192]),
wherein the controller (represented by (UE) shown in figures 10 and 14,  as the controller controlling operations of the UE) is configured to initiate a Protocol Data Unit (PDU) session establishment procedure (PDU Session Establishment) (see (S1402) of figure 14, and [0136]), 
in the PDU session establishment procedure, the transmission and reception circuitry (represented by (UE) shown in figures 10 and 14, as the transmission and reception circuitry operating transmission and reception of the UE) is configured to: 
transmit, to a core network (“unified core network”, [0110], the core network represented by (AMF, UPF#1, SMF#1) shown in figure 10), a PDU Session Establishment Request message (PDU Session Establishment Request) (see (S1003) of figure 10), the message  including first information (“DN information, slice related information, and identification information (e.g., PDU session ID)”, [0114]) indicating whether a PDU session (“the  PDU session to be generated”, [0114]) is requested to be established as a first PDU session (“PDU session #1”, [0136]) in a case of requesting to establish a new PDU session as the first PDU session (see (S1402, S1403) of figure 14 and [0114, 0136]); and 
receive, from the core network, a PDU Session Establishment Accept message (Resource Setup) (see (S1009) of figure 10) including second information (being information (PDU Session Establishment Accept)) indicating that the PDU session is established as the first PDU session (see [0115]); and 
the first PDU session is a PDU session for which User Plane (UP) resources (indicated by (RRC Connection Reconfiguration, see (S1415) of figure 14, and “user-plane is established during transition from 5GMM-IDLE mode (“RRC-IDLE state”, [0089]) (see (S1404) of figure 14) to 5GMM-CONNECTED mode (“RRC_CONNECTED state”, [0089]), (see [0089, 0107-0109, 0140]).
-Regarding claim 22, as for claim 21, Kim et al teaches that the controller (represented by (UE) shown in figures 10 and 14) considers the new PDU session as the first PDU session in a case that the second information (as being the PDU Session Establishment Accept)  is included in the PDU Session Establishment Accept message.
-Regarding claim 23, as for claim 21, Kim et al teaches that the controller (represented by (UE) shown in figures 10 and 14) is further configured to perform a Service request procedure (Service Request) to change from the 5GMM-IDLE mode to the 5GMM-CONNECTED mode (see (S1411) of figure 14 and [0139, 0140]). 
-Regarding claim 24, Kim et al teaches a communication control method performed by a User Equipment (UE) (“UE 100”, [0192]), the communication control method comprising: 
initiating a Protocol Data Unit (PDU) session establishment procedure (PDU Session Establishment) (see (S1402) of figure 14, and [0136]); 
in the PDU session establishment procedure, transmitting, to a core network (“unified core network”, [0110], the core network represented by (AMF, UPF#1, SMF#1) shown in figure 10), a PDU Session Establishment Request message (PDU Session Establishment Request) (see (S1003) of figure 10) including first information (“DN information, slice related information, and identification information (e.g., PDU session ID)”, [0114]) indicating whether a PDU session (“the  PDU session to be generated”, [0114]) is requested to be established as a first PDU session (“PDU session #1”, [0136]) in a case of requesting to establish a new PDU session as the first PDU session (see (S1402, S1403) of figure 14 and [0114, 0136]); and 
in the PDU session establishment procedure, receiving, from the core network, a PDU Session Establishment Accept message (Resource Setup) (see (S1009) of figure 10) including second information (being information (PDU Session Establishment Accept)) indicating that the PDU session is established as the first PDU session (see [0115]), 
wherein the first PDU session is a PDU session for which User Plane (UP) resources (indicated by (RRC Connection Reconfiguration, see (S1415) of figure 14, and “user-plane resource setup”, [0140]) is established during transition from 5GMM-IDLE mode (“RRC-IDLE state”, [0089]) (see (S1404) of figure 14) to 5GMM-CONNECTED mode (“RRC_CONNECTED state”, [0089]), (see [0089, 0107-0109, 0140]).
-Claim 25 is rejected with similar reasons for claim 22.
-Claim 26 is rejected with similar reasons for claim 23.

Conclusion





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric V. Phu whose telephone number is (571)272-3502.  The examiner can normally be reached on Monday - Friday 9:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V.P./Examiner, Art Unit 2463                                                                                                                                                                                                        
/PANKAJ KUMAR/Supervisory Patent Examiner, Art Unit 2463